DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-24 and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to independent claims 1 and 16, the closest prior art Liang (PGPUB 20080033546), fails to disclose in combination with all of the other elements of the claim wherein generating ophthalmic lens parameters includes generate the lens with corridor length that minimizes the function  
    PNG
    media_image1.png
    100
    676
    media_image1.png
    Greyscale
where μGF, μGI, μGN are averaged gradients of visual acuity distribution at far, intermediate and 2/12Appl. No. 16/134,321near regions; σGF, σGI, σGN, are a standard deviation of visual acuity distribution in these regions; AF, AI, AN are the areas of good vision in the far, intermediate and near region; and parameters ωx and ρx are weighting factors. Modification of Liang to include the method of minimizing the corridor length would require altering the lens diopter gradient and therefore the image quality of the lens for the wearer. In order to maintain a satisfactory image quality one of ordinary skill would need to solve the problem of corridor length, width and diopter gradient while applying the function above. Such a task would be beyond those of ordinary skill and would require extensive experimentation and research in order to discover the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.